DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.

 Allowable Subject Matter
Claims 19-30 are allowed. The following is an examiner’s statement of reasons for allowance:
Independent Claims 19 and 25  are allowed because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “determining, by a first user equipment, a target resource in a communication resource according to a modulus value of characteristic information comprising an identity of the first user equipment, and an identity of a second user equipment in communication with the first user equipment”, in combination with the rest of claim limitations of amended claims 19 and 25.
Independent Claims 22 and 28  are allowed because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “acquiring characteristic information used in selecting a target resource used to send a reference signal (RS), wherein the characteristic information comprises an identity of a first user equipment and an identity of a second user equipment in communication with the first user equipment ; selecting, from a communication resource according to the characteristic information, the target resource”, in combination with the rest of claim limitations of amended claims 22 and 28.
Dependent claims 20-21, 23-24, 26-27, 29-30 are allowed based on the same reasons by virtue of their dependency of independent claims 19, 22, 25, 28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461